Citation Nr: 0106370	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  98-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 9, 1997, 
for a 100 percent disability rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from October 1981 to 
June 1988.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an effective date 
prior to September 9, 1997, for a 100 percent disability 
rating for bipolar disorder.  In September 1999, the Board 
remanded this matter to the RO with instructions that a 
hearing be scheduled before a Member of the Board at the RO.


REMAND

The veteran was scheduled to appear at a hearing before the 
undersigned at the Ro in January 10, 2001.  The veteran 
failed to appear at the scheduled hearing.  However, a review 
of the record shows that in October and November 2000, the 
veteran sent, and the RO received, letters which showed his 
address in Montgomery, Alabama.  The December 2000 letter 
notifying the veteran of his scheduled hearing was sent to a 
former address in Elba, Alabama.  In addition, a report of 
contact, VA Form 119, dated January 2, 2001 indicates that 
the veteran's spouse advised his representative that the 
veteran was incarcerated and would be unable to appear at his 
scheduled Board hearing on January 10, 2001.  There is also a 
request that the hearing be rescheduled.  This correspondence 
was received at the Board in February 2001.  

As the December 2000, letter was not mailed to the veteran at 
his latest address of record and prior to the scheduled 
hearing, the veteran, through his spouse, requested that the 
hearing be rescheduled, the Board finds that good cause has 
been shown for the veteran's failure to appear.  38 C.F.R. 
§ 20.704(d).  Accordingly, the appeal is REMANDED for the 
following:  

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO.  The veteran should be notified 
of such hearing by correspondence to his 
last known address.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




